Exhibit 99.1 NEWS RELEASE 03 CONTACTS Media Investor Relations Angie Howland Blackwell – 585-678-7141 Patty Yahn-Urlaub – 585-678-7483 Eric Thomas – 585-678-7466 Bob Czudak – 585-678-7170 Constellation Brands Reports Fiscal 2011 Results Ÿ Achieves comparable basis diluted EPS of $1.91 and reported basis diluted EPS of $2.62; reported results reflect favorable tax benefit Ÿ Generates record free cash flow of $530 million Ÿ Decreases debt by approximately $600 million Ÿ Provides fiscal 2012 outlook; projects diluted EPS of $1.90 - $2.00 and free cash flow of $600 - $650 million Ÿ Completes sale of Australian and U.K. business Ÿ Board of Directors authorizes $500 million share repurchase program; management currently expects multi-year implementation Fiscal 2011 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ -1
